Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rodney F. Poston appeals the district court’s order granting summary judgment to Rock Tenn Smurfit-Stone in Poston’s employment discrimination action. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Poston’s informal *343brief does not challenge the basis for the district court’s disposition, Poston has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument'because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.